DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-12 and the following species, in the reply filed on 01/10/22 is acknowledged.  Upon further consideration, Group III, claims 15-18 is included with claims 1-12 in group I (i.e., elected Group I includes claims 1-12 and 15-18).

    PNG
    media_image1.png
    137
    502
    media_image1.png
    Greyscale

Claim(s) 13-14, 19-22 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 and 15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a polysiloxane with 1, I, II and 4 repeating units, with certain ratios of the various repeating units in the polysiloxane.  This is vague because the formulae for the 4 repeating units overlap each other such that the same repeating unit in the polysiloxane could potentially qualify as multiple repeating units as claimed, such that it is unclear how to calculate the claimed ratios because it is unclear how to decide which formula the repeating units would be attributed to.  For example, a polysiloxane with 50 mol% of epoxycyclohexylethyl-SiO(3/2) and 50 mol% of epoxycyclohexylethyl-SiO(2/2)(OH) could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (1) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (4) formula (thus satisfying the (1):(4) ratio as claimed but not the (I):(II) ratio as claimed) or could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (I) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (II) formula (thus satisfying the (I):(II) ratio as claimed but not the (1):(4) ratio as claimed).  Or part of the repeating units could be arbitrarily assigned between two formulae (e.g., 50% of the epoxycyclohexylethyl-SiO(3/2) repeating units could be assigned to the (1) formula and 50% to the (I) formula).  Thus, without changing the structure of the polysiloxane in question, it could be interpreted as within 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271) in view of Kuwana et al. (WO/2015/087686 citations made to US 2016/0297933).
Regarding claims 1-8, 10, 15-16, Beppu teaches an adhesive (for application onto a substrate as in claim 15) that includes a polysilsesquioxane bearing epoxy groups (as in claim 4) and phenyl groups (as in claims 2-3) (see abstract, [0022]-[0025]) with a molecular weight and MW distribution overlapping the claimed range ([0085]-[0086]) and comprising an initiator as in claim 6 ([0089]).  Beppu does not disclose the elected species of epoxy group or the claimed molar ratio and mol% of claim 1.
Kuwana is also directed to an adhesive based on epoxy and phenyl functional polysilsesquioxane and teaches that the elected species of epoxy group (as in claims 4-5) is preferable, and also teaches that the ratio of T3 to T2 units in the polysilsesquioxane (corresponding to the claimed molar ratio) should be controlled to 5 or more (overlapping the claimed range) to improve adhesiveness and the molar percent of epoxy bearing units (corresponding to the claimed molar percentage) should be 55-100% as claimed to improve adhesiveness ([0001], [0043], [0052], [0071]).  Thus, it would have been obvious to have used the elected epoxy group as taught by Kuwana as the epoxy group called for in Beppu because Kuwana teaches that it is a preferred epoxy group, and it would have been obvious to have used the above molar ratio and molar percentage values from Kuwana for the polysilsesquioxane of Beppu because Kuwana teaches that these values improve adhesion.
Beppu does not disclose the elected additional polymerizable compound of claim 7.  However, Kuwana teaches that an additional polymerizable compound matching the elected species (as in claims 7 and 8) may be included to control the curability and viscosity of the 
Beppu does not disclose a silane coupling agent as in claim 10.  However, Kuwana teaches that a silane coupling agent may be included to promote coupling of the adhesive ([0145]).  Thus, it would have been obvious to added a silane coupling agent to the composition of Beppu to promote coupling as taught by Kuwana.
Beppu does not disclose applying a primer/anchor coat of a silane coupling agent between the adhesive composition and the underlying substrate, as in claim 16.  However, Kuwana teaches that the substrate under the adhesive layer composition may be pre-treated to improve coupling/adhesion via a silane coupling agent treatment ([0162]).  Thus, it would have been obvious to have provided the substrate with a silane coupling agent treatment (inherently an “anchor coat layer”) as taught by Kuwana between the substrate and the adhesive layer in Beppu to promote adhesion/coupling.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271) in view of Kuwana et al. (WO/2015/087686 citations made to US 2016/0297933), as applied to claim 1 above and further in view of Matsui et al. (U.S. 2015/0299396).
Regarding claim 9, modified Beppu teaches all the above subject matter.  Beppu does not disclose stabilizers but Kuwana teaches that light stabilizers (photostabilizers) may be added to provide light stability to the composition ([0145]).  Matsui is also directed to an adhesive based on polysilsesquioxane and teaches that a preferred light stabilizer (as already generally suggested by Beppu) matches the polymerization stabilizer of the present application ([0103], [0094]-.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271) in view of Kuwana et al. (WO/2015/087686 citations made to US 2016/0297933), as applied to claim 1 above and further in view of Yano (U.S. 2016/0326344).
Regarding claim 11-12, modified Beppu teaches all the above subject matter including silane coupling agents but does not disclose the claimed silane coupling agents.  However, Yano is also directed to an adhesive composition based on epoxy/siloxane resins bearing unreacted siloxane-polymerizable groups (groups that will polymerize to form a siloxane bond, like the residual SiOR groups discussed above in modified Beppu) and teaches that glycidoxyoctyltrimethoxysilane, as in claims 11-12, is a preferred silane coupling agent for promoting adhesion (see abstract, [0015], [0034], [0117]).  Thus, it would have been obvious to have used the silane coupling agent from Yano as the silane coupling agent generally called for in modified Beppu (via Kuwana) because Yano teaches that it is preferred for improving adhesion.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271) in view of Kuwana et al. (WO/2015/087686 citations made to US 2016/0297933), as applied to claim 1 above and further in view of Huang et al. (U.S. 6,037,008).
Regarding claims 17-18, modified Beppu teaches all the above subject matter including the use of a silane coupling agent treatment on the underlying substrate before application of the adhesive (see above).  Modified Beppu does not disclose the claimed silane coupling agents for use in the primer/anchor coat.  However, Huang is also directed to silane coupling agent primer compositions for use on a substrate before application of an epoxy/silicone-based adhesive (like in modified Beppu) and teaches that a trialkoxysilane coupling agent with an epoxy substituted 3-30 (overlapping the claimed range) carbon alkylene group (with glycidoxy or epoxycylcohexyl epoxy groups being suggested) may be used to provide the desired adhesion promoting effect to the primer coating (see abstract, col. 2, line 25, col. 3, line 25, col 5, lines 15-40).  The formula of the above silane coupling agents in the primer coating of Huang include, e.g., glycidoxyoctyltrialkoxysilane and epoxycylcohexyloctyltrialkoxysilane as in claims 17-18.  Thus, it would have been obvious to have used the silane coupling agent primer of Huang as the silane coupling agent treatment called for in modified Beppu because Huang teaches that such a primer promotes adhesion between the substrate and the adhesive as sought by modified Beppu.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787